Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This office action is in response to the amendment and the After Final Consideration Program (AFCP 2.0) Request.  As directed by the amendment, claims 1-4, 13, 15, 18-19, 21-25, and 34 have been amended, claims 14 and 33 have been canceled, and no claims have been added. Thus, claims 1-13, 15-32, and 34-37 are pending in the application and are in condition for allowance per the reasons for allowance outlined below.
REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement for the reasons for allowance: the prior art of record by itself or in combination does not disclose all of the structural and functional limitations as recited in the claims.  Specifically, the prior art of record does not disclose a device or method comprising a processor that is configured to determine “detection values of a feature set indicative of asynchrony with data derived from signals of at least one sensor coupled with the respiratory treatment apparatus, wherein each detection value is associated with a different feature in the feature set and the feature set includes two or more of (i) a respiratory rate based feature, (ii) a respiratory volume based feature, (iii) a respiratory mechanics based feature, and (iv) an expiratory flow morphology based feature” (claim 1, ln. 4-9; claim 34, ln. 6-11) in combination with the remaining claim limitations.
	The closest prior art of record is Younes (2004/0050387).
	While Younes discloses an automated processing method for detection of asynchrony or a respiratory treatment apparatus that controls a delivery of a synchronized respiratory treatment apparatus, the method comprising determining, by a processor, detection values of a feature set indicative of asynchrony with data derived from signals of at least one sensor coupled with the respiratory treatment apparatus, wherein each detection value is associated with a different feature in the feature set, Younes does not disclose that the feature set includes two or more of (i) a respiratory rate based feature, (ii) a respiratory volume based feature, (iii) a respiratory mechanics based feature, and (iv) an expiratory flow morphology based feature.”  Therefore, the claims and application are in condition for allowance.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571) 272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached at (571) 272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785